Exhibit 10.1

 

 

 

SEPARATION AND DISTRIBUTION AGREEMENT

by and between

THE WILLIAMS COMPANIES, INC.,

and

WPX ENERGY, INC.

Dated as of December 30, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Table of Definitions      2   

Section 1.2

  Certain Defined Terms      3   

ARTICLE II THE CONTRIBUTION

     8   

Section 2.1

  Contribution of WPX Assets      8   

Section 2.2

  Assumption of Liabilities      8   

Section 2.3

  Effective Time; Deliveries      8   

Section 2.4

  Transfers Not Effected on or before the Effective Time      9   

Section 2.5

  Termination of Agreements      10   

Section 2.6

  Governmental Approvals and Consents      10   

Section 2.7

  Disclaimer of Representations and Warranties      11   

ARTICLE III ACTIONS PENDING THE DISTRIBUTION

     11   

Section 3.1

  Actions Prior to the Distribution      11   

Section 3.2

  Conditions to the Distribution      12   

ARTICLE IV THE DISTRIBUTION

     13   

Section 4.1

  The Distribution      13   

Section 4.2

  Fractional Shares      14   

Section 4.3

  Sole Discretion of the WMB Board      14   

ARTICLE V EXCHANGE OF INFORMATION; CONFIDENTIALITY

     14   

Section 5.1

  Agreement for Exchange of Information      14   

Section 5.2

  Ownership of Information      15   

Section 5.3

  Compensation for Providing Information      15   

Section 5.4

  Record Retention      16   

Section 5.5

  Limitation of Liability      16   

Section 5.6

  Other Agreements Providing for Exchange of Information      16   

Section 5.7

  Cooperation      16   

Section 5.8

  Confidentiality      16   

Section 5.9

  Protective Arrangements      17   

ARTICLE VI ADDITIONAL COVENANTS AND OTHER MATTERS

     18   

Section 6.1

  Further Assurances      18   

Section 6.2

  Use of Names, Logos and Information      18   

Section 6.3

  Non-Solicitation      19   

Section 6.4

  Information Technology Transition Costs      20   



--------------------------------------------------------------------------------

ARTICLE VII MUTUAL RELEASES; INDEMNIFICATION

     20   

Section 7.1

   Mutual Releases      20   

Section 7.2

   Indemnification by WPX      21   

Section 7.3

   Indemnification by WMB      22   

Section 7.4

   Indemnification Obligations Net of Insurance Proceeds and Other Amounts     
23   

Section 7.5

   Third-Party Claims      24   

Section 7.6

   Additional Matters      25   

Section 7.7

   Remedies Cumulative      26   

Section 7.8

   Survival of Indemnities      26   

Section 7.9

   Limitation on Liability      26   

ARTICLE VIII TERMINATION

     26   

Section 8.1

   Termination      26   

Section 8.2

   Effect of Termination      26   

ARTICLE IX DISPUTE RESOLUTION

     26   

Section 9.1

   Disputes      26   

Section 9.2

   Escalation; Mediation      27   

Section 9.3

   Court Actions      28   

ARTICLE X MISCELLANEOUS

     29   

Section 10.1

   Corporate Power      29   

Section 10.2

   Coordination with Certain Ancillary Agreements; Conflicts      29   

Section 10.3

   Expenses      29   

Section 10.4

   Amendment and Modification.      29   

Section 10.5

   Waiver      30   

Section 10.6

   Notices      30   

Section 10.7

   Interpretation      30   

Section 10.8

   Entire Agreement      31   

Section 10.9

   No Third Party Beneficiaries      31   

Section 10.10

   Governing Law      31   

Section 10.11

   Submission to Jurisdiction      31   

Section 10.12

   Assignment      32   

Section 10.13

   Severability      32   

Section 10.14

   Waiver of Jury Trial      32   

Section 10.15

   Counterparts      32   

Section 10.16

   Facsimile Signature      32   

 

ii



--------------------------------------------------------------------------------

Exhibit A

   Contributed Entities   

Schedule 2.5(b)(v)

   Surviving Agreements   

Schedule 7.3

   Contracts Excluded From Indemnification   

Schedule 7.3(d)

   California Gas Marketing Proceedings   

Schedule 7.3(e)

   Gas Price Indices Proceedings   

 

iii



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

SEPARATION AND DISTRIBUTION AGREEMENT, dated as of December 30, 2011 (this
“Agreement”), by and between The Williams Companies, Inc., a Delaware
corporation (“WMB”), and WPX Energy, Inc., a Delaware corporation (“WPX”).

RECITALS

A. The WMB Board has determined that it would be appropriate, desirable and in
the best interests of WMB and WMB’s stockholders to separate WMB into two
publicly traded companies: (i) WMB, which will continue to own and conduct,
directly and indirectly, the WMB Business, and (ii) WPX, which will own and
conduct, directly and indirectly, the WPX Business.

B. In connection with the separation of the WPX Business from WMB, WMB desires
to contribute or otherwise transfer, and to cause certain of its Subsidiaries to
contribute or otherwise transfer, certain Assets and Liabilities associated with
the WPX Business, including the stock or other equity interests of certain of
WMB’s Subsidiaries dedicated to the WPX Business, to WPX and certain of WPX’s
Subsidiaries (collectively, the “Contribution”).

C. On the Distribution Date, and subject to the terms and conditions of this
Agreement, WMB will distribute to holders of shares of WMB Common Stock, on a
pro rata basis, all the outstanding shares of common stock, par value $1.00 per
share, of WPX (“WPX Common Stock”) owned by WMB on the Distribution Date (the
“Distribution”).

D. WMB and WPX intend that the Contribution and Distribution, taken together,
will qualify as a reorganization for U.S. federal income tax purposes pursuant
to which no gain or loss will be recognized by WMB or its stockholders under
Section 355, 361(b)(3), 368(a)(1)(D) and related provisions of the Code, and
that this Agreement is intended to be, and is hereby adopted as, a plan of
reorganization under Section 368 of the Code.

E. The parties intend this Agreement and the Ancillary Agreements to set forth
the principal arrangements between them regarding the Contribution and
Distribution.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

 

Definition

   Page  

Action

     3   

Affiliate

     3   

Agent

     3   

Agreement

     1   

Ancillary Agreements

     3   

Assets

     3   

Bad Act

     8   

Business Day

     3   

Code

     3   

Consents

     3   

Contract

     3   

Contribution

     1   

CPR

     27   

Distribution

     1   

Distribution Date

     3   

Distribution Ratio

     4   

Effective Time

     4   

Employee Matters Agreement

     4   

Environmental Laws

     28   

Environmental Liabilities

     28   

Exchange Act

     4   

Form 10

     4   

GAAP

     4   

Governmental Approvals

     4   

Governmental Authority

     4   

Group

     4   

Hazardous Substances

     28   

Indemnifying Party

     23   

Indemnitee

     23   

Indemnity Payment

     23   

Information

     4   

Information Statement

     4   

Insurance Proceeds

     5   

Intended Transferee

     9   

Intended Transferor

     9   

Definition

   Page  

IRS

     5   

Law

     5   

Liabilities

     5   

Next Step Up Representatives

     27   

Person

     5   

Proceeding

     31   

Record Date

     5   

Record Holders

     5   

SEC

     5   

Securities Act

     6   

Subsidiary

     6   

Tax or Taxes

     6   

Tax Sharing Agreement

     6   

Third-Party Claim

     24   

Transition Services Agreement

     6   

WMB

     1   

WMB Board

     6   

WMB Business

     6   

WMB Common Stock

     6   

WMB Entities

     6   

WMB Group

     6   

WMB Indemnitees

     21   

WMB Liabilities

     6   

WPX

     1   

WPX Assets

     7   

WPX Borrowing

     7   

WPX Business

     7   

WPX Common Stock

     1   

WPX Credit Facility

     7   

WPX Entities

     7   

WPX Group

     7   

WPX Indemnitees

     22   

WPX Liabilities

     7   

WPX Notes

     8   

 

 

2



--------------------------------------------------------------------------------

Section 1.2 Certain Defined Terms. For the purposes of this Agreement:

“Action” means any claim, demand, action, suit, countersuit, audit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority or
any United States or non-United States federal, state, local or international
arbitration or mediation tribunal.

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that for purposes of
this Agreement and the Ancillary Agreements, none of the WMB Entities shall be
deemed to be an Affiliate of any WPX Entity and none of the WPX Entities shall
be deemed to be an Affiliate of any WMB Entity. As used herein, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

“Agent” means the distribution agent to be appointed by the WMB Board to
distribute to the Record Holders the shares of WPX Common Stock pursuant to the
Distribution.

“Ancillary Agreements” means the Transition Services Agreement, Tax Sharing
Agreement, Employee Matters Agreement and any other instruments, assignments,
documents and agreements executed in connection with the implementation of the
transactions contemplated by this Agreement.

“Assets” means assets, properties and rights (including goodwill and rights
arising under Contracts), wherever located (including in the possession of
vendors, other Persons or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of Oklahoma are authorized or required by law to
close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Person other than a member of either Group.

“Contract” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.

“Distribution Date” means the date on which the Distribution occurs.

 

3



--------------------------------------------------------------------------------

“Distribution Ratio” means the number of shares of WPX Common Stock to be
distributed in respect of each share of WMB Common Stock in the Distribution,
which ratio shall be determined by the WMB Board prior to the Record Date.

“Effective Time” means 12:01 a.m., Eastern time, on the Distribution Date.

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
the date hereof, between WMB and WPX, as may be amended or modified from time to
time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

“Form 10” means the registration statement on Form 10 filed by WPX with the SEC
to effect the registration of WPX Common Stock pursuant to the Exchange Act in
connection with the Distribution, as such registration statement may be amended
or supplemented from time to time.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Approvals” means any notices, reports or other filings to be given
to or made with, or any releases, Consents, substitutions, approvals,
amendments, registrations, permits or authorizations to be obtained from, any
Governmental Authority.

“Governmental Authority” means any United States or non-United States federal,
state, local, territorial, tribal or international court, government,
department, commission, board, bureau, agency, official or other legislative,
judicial, regulatory, administrative or governmental authority.

“Group” means the WMB Group or the WPX Group, as the context requires.

“Information” means information, including books and records, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

“Information Statement” means the Information Statement, attached as an exhibit
to Form 10, to be sent to each holder of WMB Common Stock in connection with the
Distribution, as such Information Statement may be amended or supplemented from
time to time.

 

4



--------------------------------------------------------------------------------

“Insurance Proceeds” means, with respect to any Liability to be reimbursed by an
Indemnifying Party that may be covered, in whole or in part, by insurance
policies written by third-party providers, the amount of insurance proceeds
actually received in cash under such insurance policy with respect to such
Liability, net of any costs in seeking such collection.

“IRS” means the U.S. Internal Revenue Service.

“Law” means any statute, law, regulation, ordinance, rule, judgment, rule of
common law, order, decree, government approval, concession, grant, franchise,
license, agreement, directive, guideline, policy, requirement or other
governmental restriction or any similar form of decision of, or determination
by, or any interpretation or administration of any of the foregoing by, any
Governmental Authority, whether now or hereinafter in effect and, in each case,
as amended.

“Liabilities” means any and all losses, claims, charges, debts, demands,
Actions, damages, obligations, payments, costs and expenses, sums of money,
bonds, indemnities and similar obligations, penalties, covenants, Contracts,
controversies, agreements, promises, omissions, guarantees, make whole
agreements and similar obligations, and other liabilities, including all
contractual obligations, whether absolute or contingent, inchoate or otherwise,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whenever arising, and including those arising under any Law, Action,
threatened or contemplated Action (including the costs and expenses of demands,
assessments, judgments, settlements and compromises relating thereto and
attorneys’ fees and any and all costs and expenses (including allocated costs of
in-house counsel and other personnel), whatsoever incurred in investigating,
preparing or defending against any such Actions or threatened or contemplated
Actions), order or consent decree of any Governmental Authority or any award of
any arbitrator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under this Agreement or any Ancillary
Agreement or incurred by a party hereto or thereto in connection with enforcing
its rights to indemnification hereunder or thereunder, in each case, whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of any Person.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Record Date” means the close of business on the date to be determined by WMB’s
Board of Directors as the record date for determining the stockholders of WMB
entitled to receive shares of WPX Common Stock pursuant to the Distribution.

“Record Holders” means the holders of WMB Common Stock on the Record Date.

“SEC” means the U.S. Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

“Subsidiary” of any Person means any corporation or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or interests having by the terms thereof ordinary voting power to elect at least
a majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.

“Tax” or “Taxes” shall have the same meaning as ascribed to such term in the Tax
Sharing Agreement.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, between WMB and WPX, as may be amended or modified from time to time.

“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, between WMB and WPX, as may be amended or modified from
time to time, which provides for WMB’s provision of certain services to WPX on
and after the Distribution Date.

“WMB Board” means the Board of Directors of WMB or an authorized committee
thereof.

“WMB Business” means the business and operations other than the WPX Business
conducted by WMB and the WMB Entities (whether conducted independently or in
association with one or more third parties through a partnership, joint venture
or other mutual enterprise) at any time prior to, on or after the Effective
Time.

“WMB Common Stock” means the common stock, par value $1.00 per share, of WMB.

“WMB Entities” means the members of the WMB Group.

“WMB Group” means WMB and each direct or indirect Subsidiary of WMB, other than
Persons in the WPX Group.

“WMB Liabilities” means (without duplication): (a) any and all Liabilities that
are expressly contemplated by this Agreement or any Ancillary Agreement to be
retained or assumed by WMB or any WMB Entity, and all agreements, obligations
and Liabilities of any WMB Entity under this Agreement or any of the Ancillary
Agreements; (b) all Liabilities to the extent relating to, arising out of or
resulting from the operation of the WMB Business, as conducted at any time prior
to, on or after the Effective Time; and (c) all other Liabilities of any member
of the WMB Group that are not WPX Liabilities.

 

6



--------------------------------------------------------------------------------

“WPX Assets” means all of WMB’s and its Subsidiaries’ right, title and interest
in and to:

(a) any and all Assets of WMB and its Subsidiaries that are used exclusively or
held for use exclusively in the WPX Business (other than WMB’s direct or
indirect equity interests in Williams Production Services, LLC and Williams Gas
Marketing Services, LLC), including without limitation (i) all of WMB’s direct
or indirect stock or other equity interests in the entities set forth on Exhibit
A which have been or are hereby contributed as part of the Contribution, and
(ii) certain Assets of WMB that may have been previously contributed to WPX; and

(b) any and all Assets that are expressly listed, scheduled or otherwise clearly
described in any Ancillary Agreement as Assets to be transferred to any WPX
Entity.

“WPX Borrowing” means the indebtedness of WPX incurred pursuant to the issuance
of the WPX Notes and the WPX Credit Facility.

“WPX Business” means the exploration and production business and any other
business and operations conducted by WPX and the WPX Entities (whether conducted
independently or in association with one or more third parties through a
partnership, joint venture or other mutual enterprise) at any time prior to, on
or after the Effective Time.

“WPX Credit Facility” means Credit Agreement, dated as of June 3, 2011, by and
among WPX, the lenders named therein, and Citibank, N.A., as administrative
agent and swingline lender.

“WPX Entities” means the members of the WPX Group.

“WPX Group” means WPX and each direct or indirect Subsidiary of WPX.

“WPX Liabilities” means (without duplication):

(a) any and all Liabilities to the extent arising out of or relating to the WPX
Business or the WPX Assets, in each case whether such Liabilities arise or
accrue prior to, on or after the Effective Time (other than Tax-related
Liabilities, which are exclusively governed by the Tax Sharing Agreement);

(b) any and all Liabilities to the extent arising out of or relating to the
operation of any business conducted by any WPX Entity at any time after the
Effective Time;

(c) any and all Liabilities that are expressly listed, scheduled or otherwise
clearly described in any Ancillary Agreement as Liabilities to be assumed by WPX
or any WPX Entity; and

 

7



--------------------------------------------------------------------------------

(d) all obligations of the WPX Group under or pursuant to this Agreement, any
Ancillary Agreement or any other instrument entered into in connection herewith
or therewith.

“WPX Notes” means up to $1.5 billion aggregate principal amount of senior
unsecured notes issued by WPX prior to the Distribution on such terms and
conditions as agreed to by WMB, WPX and the underwriters for the WPX Notes.

ARTICLE II

THE CONTRIBUTION

Section 2.1 Contribution of WPX Assets. Unless otherwise provided in this
Agreement or in any Ancillary Agreement, on or before the Effective Time, WMB
will (and WMB will cause its applicable Subsidiaries to) assign, transfer and
convey to WPX and its applicable Subsidiaries, and WPX will receive and accept
from WMB and its applicable Subsidiaries, all of WMB’s and its applicable
Subsidiaries’ right, title and interest in and to the WPX Assets. Such
assignments, transfers and conveyances will be effective at such times as
provided in each respective Ancillary Agreement and will be subject to the terms
and conditions of this Agreement and any applicable Ancillary Agreement.

Section 2.2 Assumption of Liabilities. Unless otherwise provided in this
Agreement or in any Ancillary Agreement, on or before the Effective Time, WPX
will (and WPX will cause its applicable Subsidiaries to) assume, and on a timely
basis pay, perform, satisfy and discharge the WPX Liabilities in accordance with
their respective terms. WPX and its applicable Subsidiaries will be responsible
for all WPX Liabilities, regardless of (a) when or where such Liabilities arose
or arise, (b) whether the facts on which they are based occurred on, prior to or
subsequent to the Effective Time, (c) where or against whom such Liabilities are
asserted or determined, (d) whether asserted or determined on, prior to or
subsequent to the Effective Time, or (e) whether arising from or alleged to
arise from negligence, recklessness, violation of law, fraud or
misrepresentation (each, a “Bad Act”) by any member of the WMB Group, the WPX
Group or any of their respective past or present representatives; provided,
however, that this Section 2.2 will not limit WPX’s right to make a claim
against a WMB Group member for Losses suffered by it to the extent that such
Losses are a direct result of a Bad Act committed by a WMB Group member
subsequent to the Effective Time. Such assumptions of WPX Liabilities will be
effective at such times as provided in each respective Ancillary Agreement and
will be subject to the terms and conditions of this Agreement and any applicable
Ancillary Agreement.

Section 2.3 Effective Time; Deliveries. In furtherance of the assignment,
transfer and conveyance of the WPX Assets and the assumption of the WPX
Liabilities as set forth in this Agreement and the Ancillary Agreements, unless
otherwise provided in this Agreement or in any Ancillary Agreement, on or before
the Effective Time, the parties will execute and deliver, and they will cause
their respective Subsidiaries and representatives, as applicable, to execute and
deliver: (a) each of the Ancillary Agreements; (b) such bills of sale, stock
powers, certificates of title, assignments of

 

8



--------------------------------------------------------------------------------

Contracts, subleases and other instruments of transfer, conveyance and
assignment as, and to the extent, necessary or convenient to evidence the
transfer, conveyance and assignment to WPX (or, as applicable, its Subsidiaries)
of all of WMB’s (or, as applicable, its Subsidiaries’) right, title and interest
in and to the WPX Assets; and (c) such assumptions of Contracts and other
instruments of assumption as, and to the extent, necessary or convenient to
evidence the valid and effective assumption of the WPX Liabilities by WPX (or,
as applicable, its Subsidiaries).

Section 2.4 Transfers Not Effected on or before the Effective Time.

(a) The parties acknowledge and agree that some of the transfers contemplated by
this Article II may not be effected on or before the Effective Time due to the
inability of the parties to obtain necessary Consents or approvals or the
inability of the parties to take certain other actions necessary to effect such
transfers on or before the Effective Time. To the extent any transfers
contemplated by this Article II have not been fully effected on or before the
Effective Time, WMB and WPX will cooperate and use commercially reasonable
efforts (and will cause the applicable members of its respective Group to use
such efforts) to obtain any necessary Consents or approvals or take any other
actions necessary to effect such transfers as promptly as practicable following
the Effective Time.

(b) Nothing in this Agreement will be deemed to require the transfer or
assignment of any Contract or other Asset by any WMB Entity (an “Intended
Transferor”) to any WPX Entity (an “Intended Transferee”) to the extent that
such transfer or assignment would constitute a material breach of such Contract
or cause forfeiture or loss of such Asset; provided, however, that even if such
Contract or other Asset cannot be so transferred or assigned, such Contract or
other Asset will be deemed a WPX Asset solely for purposes of determining
whether any Liability is a WPX Liability.

(c) If an attempted assignment would be ineffective or would impair an Intended
Transferee’s rights under any such WPX Asset so that the Intended Transferee
would not receive all such rights, then the parties will use commercially
reasonable efforts to provide to, or cause to be provided to, the Intended
Transferee, to the extent permitted by law, the rights of any such WPX Asset and
take such other actions as may reasonably be requested by the other party in
order to place the Intended Transferee, insofar as reasonably possible, in the
same position as if such WPX Asset had been transferred as contemplated hereby.
In connection therewith, (i) the Intended Transferor will promptly pass along to
the Intended Transferee when received all benefits derived by the Intended
Transferor with respect to any such WPX Asset, and (ii) the Intended Transferee
will pay, perform and discharge on behalf of the Intended Transferor all of the
Intended Transferor’s obligations with respect to any such WPX Asset in a timely
manner and in accordance with the terms thereof which it may do without breach.
If and when such Consents or approvals are obtained or such other required
actions have been taken, the transfer of the applicable WPX Asset will be
effected in accordance with the terms of this Agreement and any applicable
Ancillary Agreement.

 

9



--------------------------------------------------------------------------------

Section 2.5 Termination of Agreements.

(a) Except as set forth in Section 2.5(b), the WMB Entities, on the one hand,
and the WPX Entities, on the other hand, hereby terminate any and all
agreements, arrangements, commitments or understandings (including intercompany
work orders), whether or not in writing, between or among any WMB Entity, on the
one hand, and any WPX Entity, on the other hand, effective as of the Effective
Time. No such terminated agreement, arrangement, commitment or understanding
(including any provision thereof that purports to survive termination) shall be
of any further force or effect from and after the Effective Time. Each party
shall, at the reasonable request of the other party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.

(b) The provisions of Section 2.5(a) shall not apply to any of the following
agreements, arrangements, commitments or understandings (or to any of the
provisions thereof):

(i) this Agreement and the Ancillary Agreements (and each other agreement or
instrument expressly contemplated by this Agreement or any Ancillary Agreement
to be entered into by any WMB Entity or WPX Entity);

(ii) any agreements, arrangements, commitments or understandings to which any
non-wholly owned Subsidiary or non-wholly owned Affiliate of WMB or WPX, as the
case may be, is a party;

(iii) any other agreements, arrangements, commitments or understandings that
this Agreement or any Ancillary Agreement expressly contemplates will survive
the Effective Time;

(iv) any confidentiality or non-disclosure agreements among any members of
either Group or employees of any member of either Group, including any
obligation not to disclose proprietary or privileged information; and

(v) any agreements, arrangements, commitments or understandings listed or
described on Schedule 2.5(b)(v).

(c) Except as otherwise expressly and specifically provided in this Agreement or
any Ancillary Agreement, all intercompany receivables, payables, loans and other
accounts between any WMB Entity, on the one hand, and any WPX Entity, on the
other hand, in existence as of immediately prior to the Effective Time shall be
satisfied and/or settled by the relevant members of the WMB Group and the WPX
Group no later than the Effective Time by (i) forgiveness by the relevant
obligor or (ii) one or a related series of repayments, distributions of and/or
contributions to capital, in each case as determined by WMB.

Section 2.6 Governmental Approvals and Consents. To the extent that any of the
transactions contemplated by this Agreement or any Ancillary Agreement requires
any Governmental Approval or Consent, the parties will use their reasonable best
efforts to obtain such Governmental Approval or Consent.

 

10



--------------------------------------------------------------------------------

Section 2.7 Disclaimer of Representations and Warranties. Each of WMB (on behalf
of itself and each other WMB Entity) and WPX (on behalf of itself and each other
WPX Entity) understands and agrees that, except as expressly set forth herein or
in any Ancillary Agreement, no party (including its Affiliates) to this
Agreement, any Ancillary Agreement or any other agreement or document
contemplated by this Agreement, any Ancillary Agreement or otherwise, is making
any representations or warranties relating in any way to the Contribution,
Distribution or WPX Assets.

ARTICLE III

ACTIONS PENDING THE DISTRIBUTION

Section 3.1 Actions Prior to the Distribution.

(a) Subject to the conditions specified in Section 3.2 and subject to
Section 4.3, each of the parties shall use its reasonable best efforts to
consummate the Distribution. Such actions shall include those specified in this
Section 3.1.

(b) Prior to the Distribution, each of the parties will execute and deliver all
Ancillary Agreements to which it is a party, and will cause the other WMB
Entities and WPX Entities, as applicable, to execute and deliver any Ancillary
Agreements to which such Persons are parties.

(c) Prior to the Distribution, WPX shall mail the Information Statement to the
Record Holders.

(d) WPX shall prepare, file with the SEC and use its reasonable best efforts to
cause to become effective any registration statements or amendments thereto
required to effect the establishment of, or amendments to, any employee benefit
and other plans necessary or appropriate in connection with the transactions
contemplated by this Agreement or any of the Ancillary Agreements.

(e) Each of the parties shall take all such actions as may be necessary or
appropriate under the securities or blue sky Laws of the states or other
political subdivisions of the United States or of other foreign jurisdictions in
connection with the Distribution.

(f) WPX shall prepare and file, and shall use reasonable best efforts to have
approved prior to the Distribution, an application for the listing on the NYSE
or another national securities exchange of the WPX Common Stock to be
distributed in the Distribution, subject to official notice of listing.

(g) Prior to the Distribution, the existing directors of WPX shall duly elect
the individuals listed as members of the WPX board of directors in the
Information Statement, and such individuals shall become the members of the WPX
board of directors effective as of no later than immediately prior to the
Distribution.

 

11



--------------------------------------------------------------------------------

(h) Prior to the Distribution, WMB shall deliver or cause to be delivered to WPX
the resignation from each applicable WPX Entity, effective as of no later than
immediately prior to the Distribution, of each individual who will be an
employee of any WMB Entity after the Distribution and who is an officer or
director of any WPX Entity immediately prior to the Distribution.

(i) Immediately prior to the Distribution, the Restated Certificate of
Incorporation and Restated Bylaws of WPX, each in substantially the form filed
as an exhibit to the Form 10, shall be in effect.

(j) The parties shall, subject to Section 4.3, take all reasonable steps
necessary and appropriate to cause the conditions set forth in Section 3.2 to be
satisfied and to effect the Distribution on the Distribution Date.

Section 3.2 Conditions to the Distribution. The obligations of the parties to
consummate the Distribution shall be conditioned on the satisfaction, or waiver
by the WMB Board, in its sole and absolute discretion, of the following
conditions:

(a) The WMB Board shall, in its sole and absolute discretion, have authorized
and approved the Contribution and Distribution and not withdrawn such
authorization and approval.

(b) The WMB Board shall have declared the dividend of WPX Common Stock to the
Record Holders.

(c) Each Ancillary Agreement shall have been executed by each party thereto.

(d) The SEC shall have declared the Form 10 effective, no stop order suspending
the effectiveness of the Form 10 shall be in effect, and no proceedings for such
purpose shall be pending before or threatened by the SEC.

(e) The WPX Common Stock shall have been accepted for listing on the NYSE or
another national securities exchange approved by the WMB Board, subject to
official notice of issuance.

(f) WMB shall have received an opinion from WMB’s legal advisors regarding the
tax consequences of the Contribution and Distribution and such other matters, as
it will determine to be necessary or advisable in its sole and absolute
discretion, each of which shall remain in full force and effect, that the
Contribution and Distribution will not result in recognition for U.S. Federal
income tax purposes, of income, gain or loss to WMB, or of income, gain or loss
to its stockholders, except to the extent of cash received in lieu of fractional
shares of WPX Common Stock.

(g) WPX shall have received the net proceeds from the Notes and shall have made
a cash distribution of approximately $979 million to Williams;

(h) An independent firm acceptable to WMB, in its sole and absolute discretion,
shall have delivered one or more opinions to the WMB Board confirming the
solvency and financial viability of WMB and WPX, which opinions shall be in form
and substance satisfactory to WMB, in its sole and absolute discretion, and
shall not have been withdrawn or rescinded.

 

12



--------------------------------------------------------------------------------

(i) No order, injunction or decree that would prevent the consummation of the
Distribution shall be threatened, pending or issued (and still in effect) by any
Governmental Authority of competent jurisdiction, no other legal restraint or
prohibition preventing the consummation of the Distribution shall be in effect,
and no other event outside the control of WMB shall have occurred or failed to
occur that prevents the consummation of the Distribution.

(j) No other events or developments shall have occurred prior to the
Distribution Date that, in the judgment of the WMB Board, would result in the
Distribution having a significant adverse effect on WMB or its stockholders.

(k) The actions set forth in Sections 3.1(c), (g), (h) and (i) shall have been
completed.

The foregoing conditions may only be waived by the WMB Board, in its sole and
absolute discretion, are for the sole benefit of WMB and shall not give rise to
or create any duty on the part of the WMB Board to waive or not waive such
conditions or in any way limit the right of termination of this Agreement set
forth in Article VIII or alter the consequences of any such termination from
those specified in Article VIII. Any determination made by the WMB Board prior
to the Distribution concerning the satisfaction or waiver of any or all of the
conditions set forth in this Section 3.2 shall be conclusive.

ARTICLE IV

THE DISTRIBUTION

Section 4.1 The Distribution.

(a) WPX shall cooperate with WMB to accomplish the Distribution and shall, at
the direction of WMB, use its reasonable best efforts to promptly take any and
all actions necessary or desirable to effect the Distribution. Each of the
parties will provide, or cause the applicable member of its Group to provide, to
the Agent all documents and information required to complete the Distribution.

(b) Subject to the terms and conditions set forth in this Agreement, (i) on or
prior to the Distribution Date, for the benefit of and distribution to the
Record Holders, WMB will deliver to the Agent all of the issued and outstanding
shares of WPX Common Stock then owned by WMB or any other WMB Entity and
book-entry authorizations for such shares and (ii) on the Distribution Date, WMB
shall instruct the Agent to distribute, by means of a pro rata dividend, to each
Record Holder (or such Record Holder’s bank or brokerage firm on such Record
Holder’s behalf) electronically, by direct registration in book-entry form, the
number of whole shares of WPX Common Stock to which such Record Holder is
entitled based on the Distribution Ratio. The Distribution shall be effective at
the Effective Time. On or as soon as practicable after the Distribution Date,
the Agent will mail an account statement indicating the number of shares of WPX
Common Stock that have been registered in book-entry form in the name of each
Record Holder.

 

13



--------------------------------------------------------------------------------

(c) With respect to the shares of WPX Common Stock remaining with the Agent 180
days after the Distribution Date, the Agent shall deliver any such shares as
directed by WPX, with the consent of WMB (which consent shall not be
unreasonably withheld or delayed).

Section 4.2 Fractional Shares. The Agent and WMB shall, as soon as practicable
after the Distribution Date, (a) determine the number of whole shares and
fractional shares of WPX Common Stock allocable to each Record Holder,
(b) aggregate all such fractional shares into whole shares and sell the whole
shares obtained thereby in open market transactions at then-prevailing trading
prices on behalf of Record Holders that would otherwise be entitled to
fractional share interests and (c) distribute to each such Record Holder, or for
the benefit of each beneficial owner of fractional shares, such Record Holder’s
or beneficial owner’s ratable share of the net proceeds of such sales, based
upon the average gross selling price per share of WPX Common Stock after making
appropriate deductions for any amount required to be withheld under applicable
Tax Law and less any transfer Taxes. WPX will be responsible for payment of any
brokerage fees associated with such sales. The Agent, in its sole discretion,
will determine the timing and method of selling such shares, the selling price
of such shares and the broker-dealer to which such shares will be sold;
provided, however, that the designated broker-dealer is not an Affiliate of WMB
or WPX. Neither WMB nor WPX will pay any interest on the proceeds from the sale
of such shares.

Section 4.3 Sole Discretion of the WMB Board. The WMB Board shall, in its sole
and absolute discretion, determine the Distribution Date and all terms of the
Distribution, including the form, structure and terms of any transactions and/or
offerings to effect the Distribution and the timing of and conditions to the
consummation thereof. In addition, and notwithstanding anything to the contrary
set forth below, the WMB Board, in its sole and absolute discretion, may at any
time and from time to time until the Distribution decide to abandon the
Distribution or modify or change the terms of the Distribution, including by
accelerating or delaying the timing of the consummation of all or part of the
Distribution.

ARTICLE V

EXCHANGE OF INFORMATION; CONFIDENTIALITY

Section 5.1 Agreement for Exchange of Information.

(a) Except in the case of an adversarial Action or threatened adversarial Action
related to a request hereunder by any member of either the WMB Group or the WPX
Group against any member of the other Group (which shall be governed by such
discovery rules as may be applicable thereto), and subject to Section 5.1(b),
each of WMB and WPX, on behalf of the members of its respective Group, shall use
reasonable best efforts to provide (except as otherwise provided in this
Agreement or any Ancillary Agreement, at the sole cost and expense of the
requesting party), or cause to be provided,

 

14



--------------------------------------------------------------------------------

to the other Group, at any time before or after the Effective Time, as soon as
reasonably practicable after written request therefor, any Information in the
possession or under the control of the members of such respective Group that the
requesting party reasonably requests (i) in connection with reporting,
disclosure, filing or other requirements imposed on the requesting party
(including under applicable securities, defense contracting or Tax Laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any other judicial, regulatory, administrative, tax, insurance or other
proceeding or in order to satisfy audit, accounting, claims, regulatory,
investigation, litigation, tax or other similar requirements, or (iii) to comply
with its obligations under this Agreement, any Ancillary Agreement or the WPX
Borrowing. The receiving party shall use any Information received pursuant to
this Section 5.1(a) solely to the extent reasonably necessary to satisfy the
applicable obligations or requirements described in the immediately preceding
sentence and shall otherwise take reasonable steps to protect such Information.
Nothing in this Section 5.1 shall be construed as obligating a party to create
Information not already in its possession or control.

(b) In the event that any party determines that the exchange of any Information
pursuant to Section 5.1(a) is reasonably likely to violate any Law or binding
agreement, or waive or jeopardize any attorney-client privilege, or attorney
work product protection, such party shall not be required to provide access to
or furnish such Information to the other party; provided, however, that the
parties shall take all reasonable measures to permit compliance with
Section 5.1(a) in a manner that avoids any such harm or consequence. WMB and WPX
intend that any provision of access to or the furnishing of Information that
would otherwise be within the ambit of any legal privilege shall not operate as
a waiver of such privilege.

(c) After the Effective Time, each of WMB and WPX shall maintain in effect
systems and controls reasonably intended to enable the members of the other
Group to satisfy their respective known reporting, accounting, disclosure, audit
and other obligations.

Section 5.2 Ownership of Information. Any Information owned by a member of one
Group that is provided to a requesting party pursuant to Section 5.1 shall be
deemed to remain the property of the providing party. Except as specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

Section 5.3 Compensation for Providing Information. The party requesting
Information pursuant to Section 5.1 agrees to reimburse the party providing such
Information for the reasonable costs, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting party. Except as may be otherwise specifically provided elsewhere
in this Agreement or in any other agreement between the parties, such costs
shall be computed in accordance with the providing party’s standard methodology
and procedures.

 

15



--------------------------------------------------------------------------------

Section 5.4 Record Retention. To facilitate the possible exchange of Information
pursuant to this Article V and other provisions of this Agreement from and after
the Effective Time, each of the parties agrees to use reasonable best efforts to
retain all Information in accordance with its record and retention policy as in
effect immediately prior to the Effective Time or as modified in good faith
thereafter.

Section 5.5 Limitation of Liability. No party shall have any liability to any
other party in the event that any Information exchanged or provided pursuant to
this Agreement that is an opinion, estimate or forecast, or that is based on an
opinion, estimate or forecast, is found to be inaccurate, in the absence of
willful misconduct by the party providing such Information. No party shall have
any liability to any other party if any Information is destroyed after
reasonable best efforts by such party to comply with the provisions of
Section 5.4.

Section 5.6 Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article V shall be subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in any Ancillary Agreement.

Section 5.7 Cooperation.

(a) From and after the Effective Time, except in the case of an adversarial
Action or threatened adversarial Action by any member of either the WMB Group or
the WPX Group against any member of the other Group (which shall be governed by
such discovery rules as may be applicable thereto), each party, upon reasonable
written request of the other party, shall use reasonable efforts to cooperate
and consult in good faith with the other party to the extent such cooperation
and consultation is reasonably necessary with respect to (i) any Action,
(ii) this Agreement or any of the Ancillary Agreements or any of the
transactions contemplated hereby or thereby or (iii) any audit, investigation or
any other legal requirement, and, upon reasonable written request of the other
party, shall use reasonable efforts to make available to such other party the
former, current and future directors, officers, employees, other personnel and
agents of the members of its respective Group (whether as witnesses or
otherwise). The requesting party shall bear all costs and expenses in connection
therewith.

(b) Notwithstanding the foregoing, Section 5.7(a) shall not require a party to
take any step that would significantly interfere, or that such party reasonably
determines could significantly interfere, with its business.

Section 5.8 Confidentiality.

(a) Subject to Section 5.9, each of WMB and WPX, on behalf of itself and each
member of its Group, shall hold, and shall cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold, in strict confidence and not release or disclose, with
at least the same degree of care, but no less than a reasonable degree of care,
that it applies to its own business sensitive and proprietary information, all
Information concerning the other Group or its business that is either in its
possession (including Information in its possession prior to the Distribution)
or furnished by any member of such other Group or its respective directors,
officers,

 

16



--------------------------------------------------------------------------------

employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement, any Ancillary Agreement or otherwise,
and shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder or thereunder, except, in each case, to the extent
that such Information is (i) in the public domain through no fault of such party
or any member of such Group or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or any member of
such party’s Group), which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference to any
proprietary or confidential Information of the disclosing party or its Group.

(b) No receiving party shall release or disclose, or permit to be released or
disclosed, any such Information concerning the other Group to any other Person,
except its directors, officers, employees, agents, accountants, counsel and
other advisors and representatives who need to know such Information (who shall
be advised of their obligations hereunder with respect to such Information),
except in compliance with Section 5.9. Without limiting the foregoing, when any
Information concerning the other Group or its business is no longer needed for
the purposes contemplated by this Agreement or any Ancillary Agreement, each
disclosing party will, promptly after the request of the receiving party, either
return to the disclosing party all Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the disclosing party that it has destroyed such Information (and such copies
thereof and such notes, extracts or summaries based thereon).

Section 5.9 Protective Arrangements. In the event that any party or any member
of its Group either determines on the advice of its counsel that it should
disclose any Information pursuant to applicable Law or receives any demand under
lawful process or from any Governmental Authority or properly constituted
arbitral authority to disclose or provide Information of any other party (or any
member of any other party’s Group) that is subject to the confidentiality
provisions hereof, the Person required to disclose the Information shall give
the applicable Person prompt, and to the extent reasonably practicable, prior
written notice of such disclosure and an opportunity to contest such disclosure,
and shall use reasonable best efforts to cooperate, at the expense of the
requesting Person, in seeking any reasonable protective arrangements requested
by such Person. In the event that such appropriate protective arrangement or
order or other remedy is not obtained, the Person that is required to disclose
such Information shall furnish, or cause to be furnished, only that portion of
such Information that is legally required to be disclosed and shall use
reasonable best efforts to ensure that confidential treatment is accorded such
Information. This Section 5.9 shall not apply to the disclosure of any
Information to any Governmental Authority that is reasonably necessary to
respond to any inquiry by any Governmental Authority.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COVENANTS AND OTHER MATTERS

Section 6.1 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties shall use its reasonable best efforts, prior to,
on and after the Effective Time, to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable Law, regulations and agreements to consummate and
make effective the transactions contemplated by this Agreement and the Ancillary
Agreements.

(b) On or prior to the Effective Time, WMB and WPX in their respective
capacities as direct and indirect stockholders of their respective Subsidiaries,
shall each ratify any actions that are reasonably necessary or desirable to be
taken by WMB and WPX or any other Subsidiary of WMB or WPX, as the case may be,
to effectuate the transactions contemplated by this Agreement.

Section 6.2 Use of Names, Logos and Information.

(a) No later than the Distribution Date, WPX shall cause to be filed with the
Secretary of State (or other appropriate Governmental Authority) of the states
in which its Subsidiaries are located or are doing business, an amendment to
their certificates of incorporation or similar governing documents or
qualification to do business to change the name of any Subsidiary with
“Williams” in its name to a new name not confusingly similar to WMB’s name.

(b) No later than the Distribution Date (or, with respect to any WPX Entity’s
wells, tanks, pipelines, and other field facilities, no later than the date that
is six months after the Distribution Date), WPX shall use reasonable best
efforts to remove, and WPX shall cause each member of the WPX Group to remove,
from their websites, and any other publicly distributed material (other than
material required to be submitted for the purpose of regulatory filings and
other similar documentation), any reference to WMB, and its business lines and
plans and any names, logos, or trademarks associated therewith. WPX and each
other member of the WPX Group shall cease all use of the WMB name (and any name
confusingly similar thereto) and all trademarks and service marks associated
therewith no later than the Distribution Date (or, with respect to any WPX
Entity’s wells, tanks, pipelines, and other field facilities, no later than the
date that is six months after the Distribution Date); provided that, if any
member of the WPX Group is unable to comply with the foregoing requirements of
this Section 6.2(b) for reasons outside of its reasonable control, WPX may
request WMB to grant an extension of time beyond the Distribution Date, and WMB
agrees not to unreasonably withhold or delay the granting of any such requested
extension. Nothing in this Section 6.2(b) shall preclude WPX or its Subsidiaries
from using the WMB name to indicate that WPX and members of the WPX Group were
formerly associated with WMB, or from referring to WMB by its name for
non-trademark and non-branding purposes as is permitted by applicable Law.

 

18



--------------------------------------------------------------------------------

(c) WPX shall not, and shall cause each member of the WPX Group not to, take any
action, purport to take any action or otherwise hold itself out as having any
authority to act on behalf of or represent in any way any member of the WMB
Group. WPX shall indemnify, defend and hold harmless each of the WMB Indemnitees
from and against any and all Liabilities of the WMB Indemnitees relating to,
arising out of or resulting from a breach of this Section 6.2(c).

Section 6.3 Non-Solicitation.

(a) Without the prior consent of WMB, during the term of the Transition Services
Agreement and for a period of one year thereafter, WPX will not (and will cause
each other WPX Entity not to) solicit for employment, directly or indirectly,
any employee or contractor (including any contractor employed by a third party)
of the WMB Entities that (i) is providing services to any WMB Entity or WPX
Entity in connection with this Agreement or any Ancillary Agreement, or
(ii) with whom any WPX Entity has, or will have, more than incidental contact
pursuant to this Agreement or any Ancillary Agreement.

(b) Without the prior consent of WPX, during the term of the Transition Services
Agreement and for a period of one year thereafter, WMB will not (and will cause
each other WMB Entity not to) solicit for employment, directly or indirectly,
any employee of WPX involved in the performance of WPX obligations under this
Agreement or any Ancillary Agreement.

(c) With respect to each of Sections 6.3(a) and 6.3(b) above, the prohibition on
solicitation shall extend 90 days after the termination of any employee’s
employment or, in the case of WMB employees, 90 days after the cessation of such
employee’s involvement in the performance of all “Services” (as defined under
the Transition Services Agreement). This provision shall not operate or be
construed to prevent or limit any employee’s right to practice his or her
profession or to utilize his or her skills for another employer or to restrict
any employee’s freedom of movement or association.

(d) Neither the publication of classified advertisements in newspapers,
periodicals, Internet bulletin boards, or other publications of general
availability or circulation, nor the consideration and hiring of persons
responding to such advertisements, shall be deemed a breach of this Section 6.3,
unless the advertisement and solicitation is undertaken as a means to circumvent
or conceal a violation of this provision and/or the hiring party acts with
knowledge of this hiring prohibition.

(e) Each of the parties (i) acknowledges and agrees that money damages would not
be a sufficient remedy for any breach of this Section 6.3 by such party (or any
other member of such party’s Group), (ii) consents to a court of competent
jurisdiction entering an order finding that the non-breaching party has been
irreparably harmed as a result of any such breach and (iii) consents to the
granting of injunctive relief without proof of actual damages as a remedy for
any such breach. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this Section 6.3 but shall be in addition to all other remedies
available at law or equity to the non-breaching party.

 

19



--------------------------------------------------------------------------------

Section 6.4 Information Technology Transition Costs. Notwithstanding anything to
the contrary in this Agreement, upon the completion of the Distribution WMB
shall promptly contribute to WPX $20.1 million for certain information
technology transition costs expected to be incurred by the WPX Entities in
connection with the Distribution, less any amounts funded by WMB for such costs
prior to the completion of the Distribution.

ARTICLE VII

MUTUAL RELEASES; INDEMNIFICATION

Section 7.1 Mutual Releases.

(a) Except (i) as provided in Section 7.1(c), (ii) as may be otherwise provided
in this Agreement or any Ancillary Agreement and (iii) for any matter for which
any WPX Indemnitee is entitled to indemnification pursuant to this Article VIII,
effective as of the Effective Time, WPX does hereby, for itself and each other
WPX Entity and their respective Affiliates, predecessors, successors and
assigns, and, to the extent WPX legally may, all Persons that at any time prior
or subsequent to the Effective Time have been stockholders, directors, officers,
members, agents or employees of WPX or any other WPX Entity (in each case, in
their respective capacities as such), remise, release and forever discharge each
WMB Entity, their respective Affiliates, successors and assigns, and all Persons
that at any time prior to the Effective Time have been stockholders, directors,
officers, members, agents or employees of WMB or any other WMB Entity (in each
case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at law or in equity, whether arising under any contract or
agreement, by operation of law or otherwise, existing or arising from or
relating to any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Effective Time, whether or not known as of the
Effective Time.

(b) Except (i) as provided in Section 7.1(c), (ii) as may be otherwise provided
in this Agreement or any Ancillary Agreement and (iii) for any matter for which
any WMB Indemnitee is entitled to indemnification pursuant to this Article VIII,
WMB does hereby, for itself and each other WMB Entity and their respective
Affiliates, successors and assigns, and, to the extent WMB legally may, all
Persons that at any time prior to the Effective Time have been stockholders,
directors, officers, members, agents or employees of WMB or any other WMB Entity
(in each case, in their respective capacities as such), remise, release and
forever discharge each WPX Entity, their respective Affiliates, successors and
assigns, and all Persons that at any time prior to the Effective Time have been
stockholders, directors, officers, members, agents or employees of WPX or any
other WPX Entity (in each case, in their respective capacities as such), and
their respective heirs, executors, administrators, successors and assigns, from
any and all Liabilities whatsoever, whether at law or in equity, whether arising
under any contract or

 

20



--------------------------------------------------------------------------------

agreement, by operation of law or otherwise, existing or arising from any acts
or events occurring or failing to occur or alleged to have occurred or to have
failed to occur or any conditions existing or alleged to have existed on or
before the Effective Time, whether or not known as of the Effective Time.

(c) Nothing contained in Section 7.1(a) or 7.1(b) shall impair any right of any
Person to enforce this Agreement, any Ancillary Agreement, including the
applicable Schedules hereto and thereto, or any arrangement that is not to
terminate as of the Effective Time, as specified in Section 2.5(b). Nothing
contained in Section 7.1(a) or 7.1(b) shall release any Person from:

(i) any Liability provided in or resulting from any agreement among any WMB
Entities and any WPX Entities that is not to terminate as of the Effective Time,
as specified in Section 2.5(b), or any other Liability that is not to terminate
as of the Effective Time, as specified in Section 2.5(b);

(ii) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of any Group under, this Agreement or any
Ancillary Agreement; or

(iii) any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 7.1; provided that
the parties agree not to bring suit or permit any of their Subsidiaries to bring
suit against any Person with respect to any Liability to the extent that such
Person would be released with respect to such Liability by this Section 7.1 but
for the provisions of this clause (iii).

(d) WPX shall not make, and shall not permit any other WPX Entity to make, any
claim or demand, or commence any Action asserting any claim or demand, including
any claim for indemnification, against any WMB Entity, or any other Person
released pursuant to Section 7.1(a), with respect to any Liabilities released
pursuant to Section 7.1(a). WMB shall not, and shall not permit any other WMB
Entity, to make any claim or demand, or commence any Action asserting any claim
or demand, including any claim for indemnification, against any WPX Entity, or
any other Person released pursuant to Section 7.1(b), with respect to any
Liabilities released pursuant to Section 7.1(b).

(e) At any time, at the request of any other party, each party shall cause each
member of its respective Group to execute and deliver releases in form
reasonably satisfactory to the other party reflecting the provisions of this
Section 7.1.

Section 7.2 Indemnification by WPX. Subject to Section 7.4, WPX shall, and shall
cause each of its Subsidiaries that is in the WPX Group as of the Effective Time
to, jointly and severally indemnify, defend and hold harmless WMB, each WMB
Entity and each of their respective current, former and future directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “WMB Indemnitees”), from and against
any and all Liabilities of the WMB Indemnitees relating to, arising out of or
resulting from any of the following items (without duplication):

(a) any WPX Liability, including the failure of WPX or any other member of the
WPX Group or any other Person to pay, perform or otherwise promptly discharge
any WPX Liabilities in accordance with their respective terms, whether prior to,
on or after the Effective Time;

 

21



--------------------------------------------------------------------------------

(b) the WPX Business;

(c) any breach by any WPX Entity of this Agreement or any of the Ancillary
Agreements; and

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in the Form 10 or the Information Statement;
provided, however, that the indemnity provided in this Section 7.2(d) shall not
apply to any WMB Indemnitee with respect to any Liability to the extent arising
out of any untrue statement or omission or alleged untrue statement or omission
contained in any information furnished in writing to WPX by WMB expressly for
use in such filing.

Notwithstanding the foregoing, no WMB Indemnitee shall be entitled to
indemnification under this Section 7.2 for any Liability for which any WPX
Indemnitee is entitled to be indemnified pursuant to Sections 7.3(d) and 7.3(e)
below.

Section 7.3 Indemnification by WMB. Subject to Section 7.4, WMB shall, and shall
cause each of its Subsidiaries that is in the WMB Group as of the Effective Time
to, jointly and severally indemnify, defend and hold harmless WPX, each WPX
Entity and each of their respective current, former and future directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “WPX Indemnitees”), from and against
any and all Liabilities of the WPX Indemnitees relating to, arising out of or
resulting from any of the following items (without duplication):

(a) any WMB Liability, including the failure of WMB or any other member of the
WMB Group or any other Person to pay, perform or otherwise promptly discharge
any WMB Liabilities in accordance with their respective terms, whether prior to,
on or after the Effective Time;

(b) the WMB Business;

(c) any breach by any WMB Entity of this Agreement or any of the Ancillary
Agreements; and

(d) any cash payment determined to be owed by any WPX Entity in any of the
pending proceedings set forth on Schedule 7.3(d) related to power marketing in
California; provided, that WPX shall pay, or cause to be paid, to WMB any cash
that a WPX Entity receives, or is entitled to receive, in connection with such
proceedings, regardless of whether such amount exceeds any amount due from WMB
to WPX pursuant to this clause; and

 

22



--------------------------------------------------------------------------------

(e) the pending proceedings set forth on Schedule 7.3(e) related to published
gas price indices, including, solely for purposes of this Section 7.3(e), any
Liability for indirect, punitive or consequential damages relating to such
proceeding; provided, that if all or any portion of the indemnification
obligation set forth in this Section 7.3(e) is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, then the parties will, to the extent permitted by law, take such
actions as may reasonably be necessary in order to place the WPX Entities in the
same position as if such obligation were fully valid, legal and enforceable.

Notwithstanding the foregoing, no WPX Indemnitee shall be entitled to
indemnification under this Section 7.3 for any Liability to the extent arising
out of any of the Contracts set forth on Schedule 7.3.

Section 7.4 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts.

(a) The parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Agreement will be net of Insurance Proceeds and
other amounts received that actually reduce the amount of the Liability for
which indemnification is sought. Accordingly, the amount which any party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification or reimbursement under this Agreement (an “Indemnitee”) will be
reduced by any Insurance Proceeds and other amounts theretofore actually
recovered by or on behalf of the Indemnitee in reduction of the related
Liability. If an Indemnitee receives a payment (an “Indemnity Payment”) required
by this Agreement from an Indemnifying Party in respect of any Liability and
subsequently receives Insurance Proceeds or other amounts therefor, then the
Indemnitee will promptly pay to the Indemnifying Party an amount equal to the
excess of the Indemnity Payment received over the amount of the Indemnity
Payment that would have been due if the Insurance Proceeds or other amounts had
been received, realized or recovered before the Indemnity Payment was made.

(b) An insurer that would otherwise be obligated to defend or make payment in
response to any claim shall not be relieved of the responsibility with respect
thereto or, solely by virtue of the indemnification provisions hereof, have any
subrogation rights with respect thereto, it being expressly understood and
agreed that no insurer or any other third party shall be entitled to a
“windfall” (i.e., a benefit it would not be entitled to receive in the absence
of the indemnification provisions of this Agreement) by virtue of the
indemnification provisions hereof. For the avoidance of doubt, in no event shall
any party be obligated to seek recovery from any insurer as a condition to
obtaining the benefit of the indemnification provisions of this Agreement or any
Ancillary Agreement.

 

23



--------------------------------------------------------------------------------

(c) If an indemnification claim is covered by the indemnification provisions of
an Ancillary Agreement, the claim shall be made under the Ancillary Agreement to
the extent applicable and the provisions thereof shall govern such claim. In no
event shall any party be entitled to double recovery from the indemnification
provisions of this Agreement and any Ancillary Agreement.

(d) Payments and reimbursements with respect to Tax-related Liabilities and
Tax-related indemnities are governed exclusively by the Tax Sharing Agreement.
To the extent of any inconsistency or conflict between this Agreement and the
Tax Sharing Agreement with respect to any matter relating to WMB’s and WPX’s
respective rights, responsibilities and obligations after the Distribution with
respect to Taxes, the provisions of the Tax Sharing Agreement shall apply.

Section 7.5 Third-Party Claims.

(a) If an Indemnitee shall receive notice or otherwise learn of the assertion by
a Person (including any Governmental Authority) that is not a WMB Entity or a
WPX Entity of any claim (including environmental claims and demands or requests
for investigation or remediation of contamination) or of the commencement by any
such Person of any Action with respect to which an Indemnifying Party may be
obligated to provide indemnification to such Indemnitee pursuant to this
Agreement or any Ancillary Agreement (collectively, a “Third-Party Claim”), such
Indemnitee shall give such Indemnifying Party written notice thereof as soon as
promptly practicable, but no later than 30 days after becoming aware of such
Third-Party Claim. Any such notice shall describe the Third-Party Claim in
reasonable detail and contain written correspondence received from the third
party that relates to the Third-Party Claim. Notwithstanding the foregoing, the
failure of any Indemnitee to give notice as provided in this Section 7.5(a)
shall not relieve the related Indemnifying Party of its obligations under this
Article VII, except to the extent that such Indemnifying Party is prejudiced by
such failure to give notice.

(b) With respect to any Third-Party Claim:

(i) Unless the parties otherwise agree, within 30 days after the receipt of
notice from an Indemnitee in accordance with Section 7.5(a), an Indemnifying
Party shall defend (and, unless the Indemnifying Party has specified any
reservations or exceptions, seek to settle or compromise), at such Indemnifying
Party’s own cost and expense and by such Indemnifying Party’s own counsel, any
Third-Party Claim. The applicable Indemnitee shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
shall be the expense of such Indemnitee. Notwithstanding the foregoing, the
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnitee (A) for any period during which the Indemnifying Party has not
assumed the defense of such Third-Party Claim (other than during any period in
which the Indemnitee shall have failed to give notice of the Third-Party Claim
in accordance with Section 7.5(a)) or (B) to the extent that such engagement of
counsel is as a result of a conflict of interest, as reasonably determined by
the Indemnitee acting in good faith.

 

24



--------------------------------------------------------------------------------

(ii) No Indemnifying Party shall consent to entry of any judgment or enter into
any settlement of any Third-Party Claim without the consent of the applicable
Indemnitee; provided, however, that such Indemnitee shall be required to consent
to such entry of judgment or to such settlement that the Indemnifying Party may
recommend if the judgment or settlement (A) contains no finding or admission of
any violation of Law or any violation of the rights of any Person, (B) involves
only monetary relief which the Indemnifying Party has agreed to pay and could
not reasonably be expected to have a significant adverse impact (financial or
non-financial) on the Indemnitee, including a significant adverse impact on the
rights, obligations, operations, standing or reputation of the Indemnitee (or
any of its Subsidiaries or Affiliates), and (C) includes a full and
unconditional release of the Indemnitee. Notwithstanding the foregoing, in no
event shall an Indemnitee be required to consent to any entry of judgment or
settlement if the effect thereof is to permit any injunction, declaratory
judgment, other order or other nonmonetary relief to be entered, directly or
indirectly, against any Indemnitee.

(c) Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the Indemnifying Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.

Section 7.6 Additional Matters.

(a) Any claim on account of a Liability that does not result from a Third-Party
Claim shall be timely asserted by written notice given by the Indemnitee to the
related Indemnifying Party. Such Indemnifying Party shall have a period of 30
days after the receipt of such notice within which to respond thereto. If such
Indemnifying Party does not respond within such 30-day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment.
If such Indemnifying Party does not respond within such 30-day period or rejects
such claim in whole or in part, such Indemnitee shall be free to pursue remedies
as specified by this Agreement and the Ancillary Agreements.

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third-Party Claim against any claimant or
plaintiff asserting such Third-Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

(c) In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or the Indemnifying Party shall so request,
the parties shall endeavor to substitute the Indemnifying Party for the named
defendant, if reasonably practicable. If such substitution or addition cannot be
achieved or is not requested, the named defendant shall allow the Indemnifying
Party to manage the Action as set forth in this Agreement and the Indemnifying
Party shall fully indemnify the named defendant against all costs of defending
the Action (including court costs, sanctions

 

25



--------------------------------------------------------------------------------

imposed by a court, attorneys’ fees, experts’ fees and all other external
expenses, and the allocated costs of in-house counsel and other personnel), the
costs of any judgment or settlement, and the cost of any interest or penalties
relating to any judgment or settlement.

Section 7.7 Remedies Cumulative. The remedies provided in this Article VII shall
be cumulative and shall not preclude assertion by any Indemnitee of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party.

Section 7.8 Survival of Indemnities. The rights and obligations of each of WMB
and WPX and their respective Indemnitees under this Article VII shall survive
the sale or other transfer by any party of any assets or businesses or the
assignment by it of any Liabilities.

Section 7.9 Limitation on Liability. Except as may expressly be set forth in
this Agreement, none of WMB, WPX, or any other member of either Group shall in
any event have any Liability to the other or to any other member of the other’s
Group, or to any other WMB Indemnitee or WPX Indemnitee, as applicable, under
this Agreement (a) to the extent that any such Liability resulted from any
willful violation of Law or fraud by the party seeking indemnification or
(b) subject to Section 7.3(e), for any indirect, punitive or consequential
damages. Notwithstanding the foregoing, the provisions of this Section 7.9 shall
not limit an Indemnifying Party’s indemnification obligations with respect to
any Liability that any Indemnitee may have to any third party not affiliated
with any member of the WMB Group or the WPX Group.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement and any Ancillary Agreement may be
terminated at any time prior to the Distribution in the sole discretion of WMB
without the approval of WPX. The obligations of the parties under Article III
(including the obligation to pursue or effect the Distribution) may be
terminated by WMB if any time after the Distribution it determines, in its sole
and absolute discretion, that the Distribution would not be in the best
interests of WMB or its stockholders.

Section 8.2 Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, no party (or any of its directors or
officers) shall have any Liability or further obligation to any other party with
respect to this Agreement.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.1 Disputes. Except as otherwise specifically provided in any Ancillary
Agreement, the procedures for discussion, negotiation and mediation set forth in
this Article IX shall apply to all disputes, controversies or claims (whether
arising in contract, tort or otherwise) that may arise out of or relate to, or
arise under or in connection with this Agreement or any Ancillary Agreement, or
the transactions contemplated hereby or thereby (including all actions taken in
furtherance of the transactions contemplated hereby or thereby on or prior to
the Effective Time), or the commercial or economic relationship of the parties
relating hereto or thereto, between or among any Person in the WMB Group and the
WPX Group.

 

26



--------------------------------------------------------------------------------

Section 9.2 Escalation; Mediation.

(a) It is the intent of the parties to use their respective commercially
reasonable efforts to resolve expeditiously any dispute, controversy or claim
between or among them with respect to the matters covered hereby that may arise
from time to time on a mutually acceptable negotiated basis. In furtherance of
the foregoing, upon the written notice of either party, each party shall appoint
a representative at an authority level above the level of the individuals who
have been unable to resolve the dispute (the “Next Step Up Representatives”).
The Next Step Up Representatives shall be appointed as determined in the
discretion of each party considering the importance of the relationship, the
complexity of the issues, and the size of the amounts in dispute. The parties
shall allow for a period of 15 Business Days after the last representative is
appointed and contact information provided to the other party for the Next Step
Up Representatives to negotiate a resolution of the dispute before the parties
are required to move to the mediation stage. This 15 Business Day period may be
waived jointly in writing.

(b) If the parties are not able to resolve the dispute, controversy or claim
(except those relating to Environmental Liabilities, which are addressed in
Section 9.2(c) below) through the escalation process referred to above, then
either party may submit the dispute to mediation by written notice to the other
party. The parties shall jointly retain a mediator to aid the parties in their
discussions and negotiations by informally providing advice to the parties. The
mediator shall be selected by the parties. If the parties cannot agree on a
mediator within 30 days after the notice to mediate, the International Institute
for Conflict Prevention and Resolution (“CPR”) shall designate a mediator at the
request of either party. Any mediator proposed by CPR must be reasonably
acceptable to both parties. Any opinion expressed by the mediator shall be
strictly advisory and shall not be binding on the parties, nor shall any opinion
expressed by the mediator be admissible in any other proceeding. Costs of the
mediation shall be borne equally by the parties involved in the matter, except
that each party shall be responsible for its own expenses. Mediation shall be a
prerequisite to the commencement of any Proceeding (except those relating to
Environmental Liabilities, which are addressed in Section 9.2(c) below) by
either party.

(c) If the parties are not able to resolve any technical or factual dispute,
controversy or claim relating to Environmental Liabilities through the
escalation process referred to above, then either party may submit the dispute
to mediation by written notice to the other party. The parties shall jointly
retain a technical mediator, such as a third-party environmental consultant or
other person with specific technical expertise in the matter involved in the
dispute, controversy or claim to aid the parties in their discussions and
negotiations. The technical mediator shall be selected by the parties. If the
parties cannot agree on a technical mediator within 30 days after the notice to
mediate, CPR shall designate a technical mediator at the request of either
party. Any technical mediator proposed by CPR must be reasonably acceptable to
both parties. The technical mediator shall provide informal advice to the
parties and, if requested by both parties, shall also

 

27



--------------------------------------------------------------------------------

provide a written opinion letter or report summarizing the matter in dispute,
identifying any significant assumptions or informational gaps underlying that
summary, and setting forth the conclusions and recommendations of the technical
mediator. Unless mutually agreed by the parties in writing, any opinion
expressed by the technical mediator shall be strictly advisory and shall not be
binding on the parties, nor shall any opinion expressed or delivered by the
technical mediator be admissible in any other proceeding. Costs related to the
technical mediator’s work, including any investigation, data-gathering or
sampling recommended by the technical mediator, shall be borne equally by the
parties involved in the matter, except that each party shall be responsible for
its own expenses. Technical mediation shall be a prerequisite to the
commencement of any Proceeding relating to Environmental Liabilities by either
party.

(d) For purposes of this Section 9.2:

(i) “Environmental Laws” means all federal, state, local and foreign Laws,
including all judicial and administrative orders, determinations, and consent
agreements or decrees, that relate, in whole or in part, to Hazardous
Substances, pollution, contaminants, harmful substances, protection of the
environment or human health, including those that regulate the use, manufacture,
generation, handling, labeling, testing, transport, treatment, storage,
processing, discharge, disposal, release, threatened release, control, or
cleanup of harmful substances, pollutants, contaminants, Hazardous Substances or
materials containing such substances, regardless of when enacted or effective;

(ii) “Environmental Liabilities” means any Liabilities arising out of or
relating to the environment, human health, any Environmental Law, Hazardous
Substances or exposure to Hazardous Substances, pollutants, contaminants or
other harmful substances, including (A) fines, penalties, judgments, awards,
settlements, losses, damages (including consequential damages), costs, fees
(including attorneys’ and consultants’ fees), expenses and disbursements,
(B) costs of defense and other responses to any administrative or judicial
action (including notices, claims, complaints, suits and other assertions of
liability), (C) responsibility for any investigation, remediation, monitoring or
cleanup costs, injunctive relief, tort claims, natural resource damages, and any
other environmental compliance or remedial measures, in each case known or
unknown, foreseen or unforeseen, and (D) any claims, suits or actions (whether
third-party or otherwise) for any Liability, including personal injury or
property damage; and

(iii) “Hazardous Substances” means all materials, wastes or substances defined
by, or regulated under, any Environmental Laws now or in the future and any
substance that can give rise to any claim, suit or action (whether third-party
or otherwise) for any Liabilities, including personal injury or property damage.

Section 9.3 Court Actions.

(a) In the event that any party, after complying with the provisions set forth
in Section 9.2 above, desires to commence an Action, such party, subject to
Section 10.11, may submit the dispute, controversy or claim (or such series of
related disputes, controversies or claims) to any court of competent
jurisdiction.

 

28



--------------------------------------------------------------------------------

(b) Unless otherwise agreed in writing, the parties will continue to provide
service and honor all other commitments under this Agreement and the Ancillary
Agreements during the course of dispute resolution pursuant to the provisions of
this Article IX, except to the extent such commitments are the subject of such
dispute, controversy or claim.

ARTICLE X

MISCELLANEOUS

Section 10.1 Corporate Power. WMB represents on behalf of itself and each other
WMB Entity, and WPX represents on behalf of itself and each other WPX Entity,
that:

(a) each such Person is a corporation or other entity duly incorporated or
formed, validly existing and in good standing under the Laws of the state or
other jurisdiction of its incorporation or formation, and has all material
corporate or other similar powers required to carry on its business as currently
conducted;

(b) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and each other Ancillary Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and

(c) this Agreement and each Ancillary Agreement to which it is a party has been
duly executed and delivered by it and constitutes a valid and binding agreement
of such Person enforceable in accordance with the terms hereof and thereof.

Section 10.2 Coordination with Certain Ancillary Agreements; Conflicts. In the
event of any conflict or inconsistency between any provision of any of the
Ancillary Agreements and any provision of this Agreement, the applicable
Ancillary Agreement shall control over the inconsistent provisions of this
Agreement as to the matters specifically addressed in such Ancillary Agreement.

Section 10.3 Expenses. Except as expressly set forth in this Agreement or in any
Ancillary Agreement, all fees, costs and expenses paid or incurred in connection
with the Separation and the performance of this Agreement and any Ancillary
Agreement, whether performed by a third-party or internally, will be paid by the
party incurring such fees or expenses, whether or not the Separation is
consummated, or as otherwise agreed by the parties.

Section 10.4 Amendment and Modification. This Agreement and the Ancillary
Agreements may not be amended, modified or supplemented in any manner, whether
by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.

 

29



--------------------------------------------------------------------------------

Section 10.5 Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

Section 10.6 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (i) if to WMB or any other WMB Entity, to:

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: 918-573-1807

E-mail: craig.rainey@williams.com

 

  (ii) if to WPX or any other WPX Entity, to:

WPX Energy, Inc.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: 918-573-5942

E-mail: james.bender@williams.com

Section 10.7 Interpretation. When a reference is made in this Agreement to a
Section, Article, or Exhibit such reference shall be to a Section, Article, or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Schedules and
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified. The word “day” when used in
this Agreement shall mean “calendar day,” unless otherwise specified.

 

30



--------------------------------------------------------------------------------

Section 10.8 Entire Agreement. This Agreement and the Ancillary Agreements and
the Exhibits, Schedules and Appendices hereto and thereto constitute the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings among the parties
with respect to the subject matter hereof. None of this Agreement or any of the
Ancillary Agreements shall be deemed to contain or imply any restriction,
covenant, representation, warranty, agreement or undertaking of any party with
respect to the transactions contemplated hereby and thereby other than those
expressly set forth herein or therein or in any document required to be
delivered hereunder or thereunder. Notwithstanding any oral agreement or course
of action of the parties or their representatives to the contrary, no party to
this Agreement shall be under any legal obligation to enter into or complete the
transactions contemplated hereby unless and until this Agreement shall have been
executed and delivered by each of the parties.

Section 10.9 No Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any WMB Indemnitee or WPX Indemnitee in their respective
capacities as such, nothing in this Agreement or the Ancillary Agreements,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement or the Ancillary Agreements.

Section 10.10 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of Oklahoma, without regard to the Laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Oklahoma.

Section 10.11 Submission to Jurisdiction. Except as otherwise specifically
provided in any Ancillary Agreement, with respect to any suit, action or
proceeding relating to this Agreement or any Ancillary Agreement (a
“Proceeding”), each party to this Agreement irrevocably (a) consents and submits
to the exclusive jurisdiction of the state and federal courts located in Tulsa
County, Oklahoma; (b) waives any objection which such party may have at any time
to the laying of venue of any Proceeding brought in any such court, waives any
claim that such Proceeding has been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceeding, that such court
does not have jurisdiction over such party; and (c) consents to the service of
process at the address set forth for notices in Section 10.6; provided, however,
that such manner of service of process shall not preclude the service of process
in any other manner permitted under applicable law.

 

31



--------------------------------------------------------------------------------

Section 10.12 Assignment. Except as specifically provided in any Ancillary
Agreement, none of this Agreement, any of the Ancillary Agreements, or any of
the rights, interests or obligations hereunder or thereunder may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. If any party (or any
of its successors or permitted assigns) (a) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (b) shall transfer all or
substantially all of its properties and/or assets to any Person, then, and in
each such case, the party (or its successors or permitted assigns, as
applicable) shall ensure that such Person assumes all of the obligations of such
party (or its successors or permitted assigns, as applicable) under this
Agreement and all applicable Ancillary Agreements.

Section 10.13 Severability. Whenever possible, each provision or portion of any
provision of this Agreement and the Ancillary Agreements shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement or the Ancillary
Agreements is held to be invalid, illegal or unenforceable in any respect under
any applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement or the Ancillary Agreements
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

Section 10.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE ANCILLARY
AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 10.15 Counterparts. This Agreement and each Ancillary Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

Section 10.16 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

[The remainder of this page is intentionally left blank.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

THE WILLIAMS COMPANIES, INC. By:   /s/ Alan S. Armstrong   Name: Alan S.
Armstrong   Title: Chief Executive Officer

 

WPX ENERGY, INC. By:   /s/ Ralph A. Hill   Name: Ralph A. Hill   Title: Chief
Executive Officer

[Signature Page to Separation and Distribution Agreement]



--------------------------------------------------------------------------------

Exhibit A

Contributed Entities

(such entities are held 100% by WPX Energy, Inc.

or its subsidiaries unless otherwise noted)

WPX Energy, Inc.

Williams Production Holdings LLC

Williams Production Ryan Gulch LLC

Williams Production RMT Company LLC

Fort Union Gas Gathering, L.L.C. (11.11%)

Bison Royalty LLC

Barrett Resources International Corporation

Dakota-3 E&P Company, LLC

D-3 Van Hook Gathering Services, LLC

Williams Production Company, LLC

Williams Production Rocky Mountain Company

Williams Production Mid-Continent Company

Williams Arkoma Gathering Company, LLC

Williams Production Keystone LLC

WPX Gas Resources Company

Williams Production Appalachia LLC

Williams Marcellus Gathering LLC

Diamond Elk, LLC

RW Gathering, LLC (50%)

Mockingbird Pipeline, L.P.

Williams Production — Gulf Coast Company, L.P.

WPX Enterprises, Inc.

WPX Energy Marketing, LLC

Northwest Argentina Corporation

Williams International Oil & Gas (Venezuela) Limited

[Exhibit A to Separation and Distribution Agreement]